NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 24 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MELINDA GABRIELLA VALENZUELA,                   No.    18-16347

                Plaintiff-Appellant,            D.C. No. 2:16-cv-04120-DLR

 v.
                                                MEMORANDUM*
JULIA BARNETT, Medical Director/
Medical Doctor at Lewis Complex; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Douglas L. Rayes, District Judge, Presiding

                          Submitted September 18, 2019**

Before:      FARRIS, TASHIMA, and NGUYEN, Circuit Judges.

      Melinda Gabriella Valenzuela, an Arizona state prisoner, appeals pro se

from the district court’s summary judgment in her action brought under 42 U.S.C.

§ 1983 alleging deliberate indifference to her serious medical needs and retaliation.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Toguchi v.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Chung, 391 F.3d 1051, 1056 (9th Cir. 2004), and we affirm.

      The district court properly granted summary judgment on Valenzuela’s

deliberate indifference claim because Valenzuela failed to raise a genuine dispute

of material fact as to whether defendants were deliberately indifferent to her

medical needs. See id. at 1057-60 (a prison official is deliberately indifferent only

if he or she knows of and disregards an excessive risk to inmate health; medical

malpractice, negligence, or a difference of opinion concerning the course of

treatment does not amount to deliberate indifference); see also Wilhelm v. Rotman,

680 F.3d 1113, 1122 ( 9th Cir. 2012) (deliberate indifference requires showing a

“purposeful act or failure to respond to prisoner’s pain or possible medical need

and . . . harm caused by the indifference” (citation and internal quotation marks

omitted)).

      The district court properly granted summary judgment on Valenzuela’s

retaliation claim because Valenzuela failed to raise a genuine dispute of material

fact as to whether defendants took any adverse action against Valenzuela. See

Rhodes v. Robinson, 408 F.3d 567-68 (9th Cir. 2005) (setting forth elements of a

retaliation claim in the prison context).

      We do not consider documents that were not filed with the district

court. See Kirshner v. Uniden Corp. of Am., 842 F.2d 1074, 1077 (9th Cir. 1988)

(“Papers not filed with the district court or admitted into evidence by that court are


                                            2
not part of the clerk’s record and cannot be part of the record on appeal.”).

      All pending motions are denied.

      AFFIRMED.




                                          3